Opinion issued August 30, 2007 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01015-CR
____________

RICHARD VETZEL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Court at Law No. 10
Harris County, Texas
Trial Court Cause No. 1291792



MEMORANDUM  OPINION
	Because the reporter's record had not been filed and no counsel had made
appearance for appellant, we abated this appeal, and ordered a hearing in the trial
court.  Among the issues the trial judge was to consider was whether appellant desired
to prosecute the appeal.  A supplemental clerk's record that contains the record of the
abatement hearing has been filed with the Clerk of this Court.
	The record reflects that on August 14, 2007, appellant Richard Vetzel
appeared  with counsel Corey Gomel in County Criminal Court at Law No. 10 for the
abatement hearing.  The trial court conducted the hearing at which appellant stated that
he wished to withdraw this appeal. Additionally, appellant and his counsel filed with
the trial court a written motion to withdraw and dismiss this appeal that is signed by
both appellant and his counsel.
	We order the appeal reinstated.  Given appellant's expressed desire to
forego pursuit of his appeal, we grant appellant's motion. See Tex. R. App. P.  2,
42.2(a).  We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
	Any pending motions are denied as moot.
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).